DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention as amended on 6/27/2022 is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAMURA (US 2013/0119925) in view of PAPARO (US 2013/0249480).
 	Regarding claim 1, KAWAMURA discloses a power transfer system for exchanging electric power between an electric power system (comprising 4, Fig. 1) and a battery (20, Fig. 1) of an electric vehicle (2, Fig. 1) comprising: 
 	a transmitter-side power sub-system providing a first AC power (provides AC power to 5/6, Fig. 1; ¶ 0064); 
 	a transmitter-side coil sub-system electrically adapted to receive said first AC power said transmitter-side coil sub-system comprising a transmitter coil adapted to receive a first AC current (5/6, Fig. 1; ¶ 0064) and a first temperature sensing arrangement configured to provide first temperature detection signals indicative of operating temperatures of said transmitter-side coil-subsystem (16, Fig. 1; ¶ 0065); 
 	one or more transmitter-side controllers adapted to control operation of said transmitter-side power sub-system and transmitter-side coil sub-system (13, Fig. 1; ¶ 0077-0082); 
 	a receiver-side coil sub-system comprising a receiver coil inductively coupleable with said transmitter coil (31/32, Fig. 1; ¶ 0056-0058) and a second temperature sensing arrangement (35) configured to provide second temperature detection signals indicative of operating temperatures of said receiver-side coil-subsystem (¶ 0166-0169), said receiver-side coil sub-system being adapted to exchange an AC power with said transmitter-side coil sub-system (¶ 0056-0058); 
 	a receiver-side power sub-system comprising a second rectifying stage electrically coupled with said receiver-side coil sub-system and adapted to exchange a second AC power with said receiver-side coil sub-system, said second rectifying stage being electrically coupleable with said battery and adapted to provide a second DC power to said battery (¶ 0107); 
 	one or more receiver-side controllers adapted to control operation of said receiver-side coil sub-system and receiver-side power sub-system (34; ¶ 0056-0060), said transmitter-side and receiver-side controllers being capable to mutually communicate through a wireless communication channel (¶ 0060, 0063, 0073, 0078, 0080); 
 	wherein said transmitter-side and receiver-side controllers implement a control architecture adapted to control the second DC power received by said battery (¶ 0013-0014, 0058-0059) and adapted to provide temperature control functionalities of the operating temperatures at said transmitter-side coil sub-system and said receiver-side coil sub-system (¶ 0108, 0116, 0118, 0128, 0133, 0157-0160, 0166-0167);
 	wherein said control architecture is adapted to receive and process at least one of said first and second temperature detection signals (¶ 0065, 0166-0169) and a first power reference signal for said second DC power, wherein said first power reference signal is generated based on a battery charging profile (not defined or described in the claims) for said battery (¶ 0131-0132: the target charging time or the map can be considered a battery charging profile within the broadest reasonable interpretation), and 
 	wherein said control architecture is adapted to provide a second power reference signal for said second DC power, said control architecture configured to calculate said second power reference signal by correcting said first power reference signal based on at least one of said first and second temperature detection signals (¶ 0157-0159, 0166-0169). 
 	KAWAMURA fails to disclose the transmitter-side power sub-system comprising a first rectifying stage electrically coupleable with said electric power system, a DC-bus stage electrically coupled with said first rectifying stage and adapted to provide a first DC power and an inverter stage electrically coupled with said DC-bus stage and adapted to receive said first DC power and provide a first AC power; and the transmitter-side coil sub-system electrically coupled with said inverter stage.
 	PAPARO discloses a transmitter-side power sub-system comprising a first rectifying stage electrically coupleable with said electric power system, a DC-bus stage electrically coupled with said first rectifying stage and adapted to provide a first DC power and an inverter stage electrically coupled with said DC-bus stage and adapted to receive said first DC power and provide a first AC power; and the transmitter-side coil sub-system electrically coupled with said inverter stage (¶ 0060-0061; see Figs. 1 and 3).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to include the transmitter-side power sub-system for the generic transmitter-side power sub-system of KAWAMURA since a skilled artisan would have to choose a specific transmitter-side power sub-system in order to practice the disclosed circuitry of KAWAMURA.
	Regarding claim 2, KAWAMURA discloses said control architecture: is adapted to control the second DC power received by said battery, said control architecture being configured to receive and process said second power reference signal (¶ 0108, 0116, 0118, 0128, 0130, 0133, 0166-0169: e.g., a first frequency, which corresponds to the first power reference signal, may be modified/changed to a second frequency, which corresponds to a second power reference signal, based on the temperature detection signals) and provide a first control signal to control operation of at least one of said first and second rectifying stages and said DC-bus stage (controlling the frequency corresponds to controlling the output of the DC-bus stage).
	Regarding claim 3, KAWAMURA discloses said control architecture comprises a control arrangement to receive and process at least one of said first and second temperature detection signals and said first power reference signal, which is implemented at level of said one or more transmitter-side controllers, said transmitter-side controllers being adapted to receive said first power reference signal and said second temperature detection signals from said one or more receiver-side controllers through said wireless communication channel (¶ 0167: e.g., receiver-side controller 34 may control the current supplied to the primary coil, wherein said controlling of the current is modified/changed based on the temperature at the secondary coil, and said control of the current corresponds to the power reference signal).
	Regarding claim 4, KAWAMURA discloses said control architecture comprises a control arrangement to receive and process at least one of said first and second temperature detection signals and said first power reference signal, which is partially implemented at level of said receiver-side controllers, said transmitter-side controllers being adapted to receive a third power reference signal from said one or more receiver-side controllers through said wireless communication channel, said third power reference signal being calculated by correcting said first power reference signal based on said second temperature detection signals (¶ 0167: e.g., receiver-side controller 34 may control the current supplied to the primary coil, wherein said controlling of the current is modified/changed based on the temperature at the secondary coil, and said control of the current corresponds to the power reference signals).
	Regarding claim 7, KAWAMURA discloses said transmitter-side power sub-system  and one or more transmitter-side controllers are arranged in a wall-box device for an electric vehicle charging facility (charging device 4 as shown in Fig. 1 can be considered a wall-box device).
	Regarding claim 8, KAWAMURA discloses said transmitter-side coil sub-system and one or more transmitter-side controllers are arranged or embedded in a ground pad device for an electric vehicle charging facility (charging device 4 as shown in Fig. 1 can be considered a ground pad device).
 	Regarding claim 9, KAWAMURA discloses said receiver-side coil sub-system (31/32, Fig. 1), said receiver-side power sub-system (¶ 0107), said receiver-side controllers (34, Fig. 1) and said battery (20, Fig. 1) are arranged on board said electric vehicle (2; as shown in Fig. 1).
	Regarding claim 10, KAWAMURA discloses a method for controlling a power transfer system for exchanging electric power between an electric power system (comprising 4, Fig. 1) and a battery (20, Fig. 1) of an electric vehicle (2, Fig. 1), said power transfer system comprising: 
 	a transmitter-side power sub-system providing a first AC power (provides AC power to 5/6, Fig. 1; ¶ 0064)
 	a transmitter-side coil sub-system electrically coupled with said inverter stage and adapted to receive said first AC power, said transmitter-side coil sub-system comprising a transmitter coil adapted to receive a first AC current (5/6, Fig. 1; ¶ 0064) and a first temperature sensing arrangement configured to provide first temperature detection signals indicative of operating temperatures of said transmitter-side coil-subsystem (16, Fig. 1; ¶ 0065); 
 	a receiver-side coil sub-system comprising a receiver coil inductively coupleable with said transmitter coil (31/32, Fig. 1; ¶ 0056-0058) and a second temperature sensing arrangement (35) configured to provide second temperature detection signals indicative of operating temperatures of said receiver-side coil-subsystem (¶ 0166-0169), said receiver-side coil sub-system being adapted to exchange an AC power with said transmitter-side coil sub-system (¶ 0056-0058); and 
 	a receiver-side power sub-system comprising a second rectifying stage electrically coupled with said receiver-side coil sub-system and adapted to exchange a second AC power with said receiver-side coil sub-system, said second rectifying stage being electrically coupleable with said battery and adapted to provide a second DC power to said battery (¶ 0107),
 	wherein said method comprises controlling the second DC power received by said battery (¶ 0013-0014, 0058-0059) and providing temperature control functionalities of the operating temperatures at said transmitter-side coil sub-system and said receiver-side coil sub-system (¶ 0108, 0116, 0118, 0128, 0133, 0157-0160, 0166-0167),
 	wherein said method further comprises receiving and processing at least one of said first and second temperature detection signals (¶ 0065, 0166-0169) and a first power reference signal for said second DC power, wherein said first power reference signal is generated based on a battery charging profile (not defined or described) for said battery (¶ 0131-0132: the target charging time or the map can be considered a battery charging profile within the broadest reasonable interpretation), and 
 	wherein said method further comprises providing a second power reference signal for said second DC power, said second power reference signal being calculated by correcting said first power reference signal based on said first and second temperature detection signals (¶ 0157-0159, 0166-0169).
 	KAWAMURA fails to disclose the transmitter-side power sub-system comprising a first rectifying stage electrically coupleable with said electric power system, a DC-bus stage electrically coupled with said first rectifying stage and adapted to provide a first DC power and an inverter stage electrically coupled with said DC-bus stage and adapted to receive said first DC power and provide a first AC power; and the transmitter-side coil sub-system electrically coupled with said inverter stage. 
 	PAPARO discloses the transmitter-side power sub-system comprising a first rectifying stage electrically coupleable with said electric power system, a DC-bus stage electrically coupled with said first rectifying stage and adapted to provide a first DC power and an inverter stage electrically coupled with said DC-bus stage and adapted to receive said first DC power and provide a first AC power; and the transmitter-side coil sub-system electrically coupled with said inverter stage (¶ 0060-0061; see Figs. 1 and 3).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to include the transmitter-side power sub-system for the generic transmitter-side power sub-system of KAWAMURA since a skilled artisan would have to choose a specific transmitter-side power sub-system in order to practice the disclosed circuitry of KAWAMURA.
 	Regarding claim 11, KAWAMURA discloses controlling the second DC power received by said battery by receiving and processing said second power reference signal (¶ 0108, 0116, 0118, 0128, 0130, 0133, 0166-0169: e.g., a first frequency, which corresponds to the first power reference signal, may be modified/changed to a second frequency, which corresponds to a second power reference signal, based on the temperature detection signals) and providing a first control signal to control operation of at least one of said first and second rectifying stages and said DC-bus stage (controlling the frequency corresponds to controlling the output of the DC-bus stage).
  	Regarding claim 14, KAWAMURA discloses said control architecture comprises a control arrangement to receive and process at least one of said first and second temperature detection signals and said first power reference signal, which is implemented at level of said one or more transmitter-side controllers, said transmitter-side controllers being adapted to receive said first power reference signal and said second temperature detection signals from said one or more receiver-side controllers through said wireless communication channel (¶ 0167: e.g., receiver-side controller 34 may control the current supplied to the primary coil, wherein said controlling of the current is modified/changed based on the temperature at the secondary coil, and said control of the current corresponds to the power reference signal).
 	Regarding claim 15, KAWAMURA discloses said control architecture comprises a control arrangement to receive and process at least one of said first and second temperature detection signals and said first power reference signal, which is partially implemented at level of said receiver-side controllers, said transmitter-side controllers being adapted to receive a third power reference signal from said one or more receiver-side controllers through said wireless communication channel, said third power reference signal being calculated by correcting said first power reference signal based on said second temperature detection signals (¶ 0167: e.g., receiver-side controller 34 may control the current supplied to the primary coil, wherein said controlling of the current is modified/changed based on the temperature at the secondary coil, and said control of the current corresponds to the power reference signals).
 	Regarding claim 16, KAWAMURA discloses said transmitter-side power sub-system and one or more transmitter-side controllers are arranged in a wall-box device for an electric vehicle charging facility (charging device 4 as shown in Fig. 1 can be considered a wall-box device).
 	Regarding claim 17, KAWAMURA discloses said transmitter-side coil sub-system and one or more transmitter-side controllers are arranged or embedded in a ground pad device for an electric vehicle charging facility (charging device 4 as shown in Fig. 1 can be considered a ground pad device).
 	Regarding claim 18, KAWAMURA discloses said receiver-side coil sub-system (31/32, Fig. 1), said receiver-side power sub-system (¶ 0107), said receiver-side controllers (34, Fig. 1) and said battery (20, Fig. 1) are arranged on board said electric vehicle (2; as shown in Fig. 1).
Claims 5, 6, 12, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAMURA in view of PAPARO as applied to claims 1-4, 7-11, and 14-18 above, and further in view of KEELING (US 2015/0303714).
	Regarding claim 5, KAWAMURA as modified by PAPARO teaches the power transfer system as applied to claim 2 but fails to disclose said control architecture is adapted to control a first AC current provided by said inverter stage, said control architecture being configured to receive and process a current reference signal indicative of desired values for said first AC current and a current detection signal indicative of measured values of said first AC current and provide a second control signal to control operation of at least one of said first and second rectifying stages and said DC-bus stage, said control architecture being configured to calculate said second control signal by correcting said first control signal based on said current reference signal and said current detection signal. KEELING discloses said control architecture is adapted to control a first AC current provided by said inverter stage, said control architecture being configured to receive and process a current reference signal indicative of desired values for said first AC current and a current detection signal indicative of measured values of said first AC current and provide a second control signal to control operation of at least one of said first and second rectifying stages and said DC-bus stage, said control architecture being configured to calculate said second control signal by correcting said first control signal based on said current reference signal and said current detection signal (¶ 0068, 0070, 0073, 0074, 0077). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include calculating said second control signal by correcting said first control signal as recited in order to maximize efficient transfer of wireless power (KEELING, ¶ 0052).
 	Regarding claim 6, KAWAMURA discloses said control architecture is configured to receive and process at least one of said first and second temperature detection signals and provide said current reference signal, said control architecture being configured to select said current reference signal depending on temperature values measured by at least one of said first and second temperature sensing arrangements (¶ 0108, 0116, 0118, 0128, 0133, 0157-0160, 0166-0167). 
	Regarding claim 12, KAWAMURA as modified by PAPARO teaches the method as applied to claim 11 but fails to disclose controlling a first AC current provided by said inverter stage by receiving and processing a current reference signal indicative of desired values for said first AC current and a current detection signal indicative of measured values of said first AC current and by providing a second control signal to control operation of at least one of said first and second rectifying stages and said DC-bus stage, said second control signal being calculated by correcting said first control signal based on said current reference signal and said current detection signal. KEELING discloses controlling a first AC current provided by said inverter stage by receiving and processing a current reference signal indicative of desired values for said first AC current and a current detection signal indicative of measured values of said first AC current and by providing a second control signal to control operation of at least one of said first and second rectifying stages and said DC-bus stage, said second control signal being calculated by correcting said first control signal based on said current reference signal and said current detection signal (¶ 0068, 0070, 0073, 0074, 0077). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include calculating said second control signal by correcting said first control signal as recited in order to maximize efficient transfer of wireless power (KEELING, ¶ 0052).
 	Regarding claim 13, KAWAMURA discloses receiving and processing at least one of said first and second temperature detection signals and selecting said current reference signal depending on temperature values measured by said first and second temperature sensing arrangements (¶ 0108, 0116, 0118, 0128, 0133, 0157-0160, 0166-0167). 
	Regarding claim 19, KAWAMURA as modified by PAPARO teaches the power transfer system as applied to claim 3, and KAWAMURA further discloses said control architecture is configured to receive and process at least one of said first and second temperature detection signals and provide said current reference signal, said control architecture being configured to select said current reference signal depending on temperature values measured by at least one of said first and second temperature sensing arrangements (¶ 0167: e.g., receiver-side controller 34 may control the current supplied to the primary coil, wherein said controlling of the current is modified/changed based on the temperature at the secondary coil, and said control of the current corresponds to the current reference signal). KAWAMURA as modified by PAPARO fails to disclose said control architecture is adapted to control a first AC current provided by said inverter stage, said control architecture being configured to receive and process a current reference signal indicative of desired values for said first AC current and a current detection signal indicative of measured values of said first AC current and provide a second control signal to control operation of at least one of said first and second rectifying stages and said DC-bus stage, said control architecture being configured to calculate said second control signal by correcting said first control signal based on said current reference signal and said current detection signal. KEELING discloses said control architecture is adapted to control a first AC current provided by said inverter stage, said control architecture being configured to receive and process a current reference signal indicative of desired values for said first AC current and a current detection signal indicative of measured values of said first AC current and provide a second control signal to control operation of at least one of said first and second rectifying stages and said DC-bus stage, said control architecture being configured to calculate said second control signal by correcting said first control signal based on said current reference signal and said current detection signal (¶ 0068, 0070, 0073, 0074, 0077). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include calculating said second control signal by correcting said first control signal as recited in order to maximize efficient transfer of wireless power (KEELING, ¶ 0052).
	Regarding claim 20, KAWAMURA discloses said transmitter-side power sub-system and one or more transmitter-side controllers are arranged in a wall-box device for an electric vehicle charging facility (charging device 4 as shown in Fig. 1 can be considered a wall-box device).
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
 	In response to arguments that primary reference KAWAMURA does not disclose the first and second power reference signals, it is first noted that the claims do not recite “an inductive charging system that derates the charging profile for a vehicle battery” as argued, and the claims do not define or describe the battery charging profile, allowing for a broad interpretation. Applicant has not convincingly argued why the target charging time or the map as disclosed in KAWAMURA could not read on the claimed battery charging profile. In response to arguments that the current to the primary coil is stopped, it is submitted that Applicant has not commented on or argued against the relevant portions of KAWAMURA which discloses controlling the primary coil current based on the detection results of the temperature sensors. It is maintained that KAWAMURA discloses the first and second power reference signal, and KAWAMURA as modified by PAPARO teaches the power transfer system as applied to claim 1 and the corresponding control method as applied to claim 10. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        September 22, 2022


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 22, 2022